Citation Nr: 1432224	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-49 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to service-connected vasomotor rhinitis with sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & K.B.



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to February 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran now resides in Iowa, so the matter is now handled by the RO in Des Moines, Iowa.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.


FINDINGS OF FACT

1.  Entitlement to service connection for obstructive sleep apnea was denied by the RO in a February 2004 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's obstructive sleep apnea received since the February 2004 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  There is competent and credible medical and lay evidence that shows that the Veteran's obstructive sleep apnea manifested in service.

CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied entitlement to service connection for obstructive sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Evidence received since the February 2004 rating decision is new and material, and the Veteran's claim for service connection for obstructive sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Service connection for obstructive sleep apnea is established. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.




	(CONTINUED ON NEXT PAGE)


II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Obstructive Sleep Apnea 

The Veteran seeks to reopen his claim for entitlement to service connection for sleep apnea.  He asserts he experienced sleep apnea symptoms during service and continues to experiences similar symptoms.

Notwithstanding the determination by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record, with respect to this claim, reflects that a claim for entitlement to service connection for obstructive sleep apnea was last denied in a rating decision of February 2004.  The Veteran did not complete a timely appeal and subsequently the February 2004 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for obstructive sleep apnea may only be opened if new and material evidence is submitted. 

In this instance, since the February 2004 rating decision denied the claim on the basis that there was no evidence that the Veteran's sleep apnea either occurred in or was caused by service, the Board finds that new and material evidence would consist of evidence that the Veteran's sleep apnea was incurred in or caused by his time in service.

The evidence received since the February 2004 rating decision consists of numerous records and documents.  Among other things, the Veteran's treating physician has submitted a statement in June 2010, opining that the Veteran's obstructive sleep apnea is at least as likely as not connected to his military service.  See June 2010 letter from Dr. H.

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that there is a possibility the Veteran's obstructive sleep apnea is due to his time in service.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.

III.  Entitlement to Service Connection for Obstructive Sleep Apnea

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  He asserts he began having symptoms of sleep apnea during service and was later diagnosed with obstructive sleep apnea, post service. 

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Facts

The Veteran testified that he experienced obstructive sleep apnea symptoms during service, such as loud snoring, excessive daytime sleepiness, and fatigue.  See June 2013 BVA Hearing Transcript.  

Additionally, the Veteran's prior spouse has submitted a statement indicating that since they were married in June 1978, the Veteran often required several daytime naps and had difficulty sleeping while he was in service.  See July 2009 statement.  

Post-service, the Veteran sought treatment in July 2002; after a sleep study was conducted, he was diagnosed with obstructive sleep apnea.

In November 2008, the Veteran's treating physician, Dr. B., submitted a statement indicating that the Veteran's service records were reviewed and it was his opinion that the Veteran's obstructive sleep apnea was at least as likely as not present during his tour of active duty service, prior to his diagnosis post service.  Dr. B. then stated that the Veteran attested to difficulty with chronic fatigue and difficulty sleeping during his Air Force career and review of the Veteran's records showed multiple episodes of chronic rhinitis and sinusitis, which can cause and contribute to obstructive respiratory events.  

The Veteran was afforded a VA examination in January 2009.  A diagnosis of obstructive sleep apnea was noted.  The examiner stated that the Veteran had several recurrent episodes of viral syndrome, sinus congestion, bronchitis, nasal congestion, allergic rhinitis and upper respiratory infections during service, and that these conditions can make obstructive sleep apnea worse.  

In June 2010, an additional treating physician, Dr. H., submitted a statement indicating that the Veteran was being treated for multiple medical conditions, including obstructive sleep apnea.  The physician stated that during the Veteran's military service, he reportedly exhibited loud snoring, excessive daytime sleepiness and fatigue, all of which are suggestive of obstructive sleep apnea.  The physician also noted that the Veteran was diagnosed with hypertension during his military service, which is a condition independently linked to obstructive sleep apnea.  The physician then opined that upon reviewing the clinical history and medical records, the Veteran's obstructive sleep apnea is at least as likely as not connected to his military service.

The Veteran's current spouse has testified that the Veteran requires multiple naps during the day, snores loudly, and requires the use of a continuous positive airway pressure (CPAP) machine.  See June 2013 BVA Hearing Transcript.

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of obstructive sleep apnea.  See January 2009 VA examination.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

The Veteran has testified that he experienced symptoms of sleep apnea during service.  Furthermore, the Veteran's previous spouse has asserted that he experienced these sleep apnea symptoms during service.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his sleeping problems.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

The Board is persuaded that the Veteran had symptoms of sleep apnea during service.  As indicated by the Veteran's treating physician, the Veteran reportedly exhibited loud snoring, excessive daytime sleepiness and fatigue, all of which are suggestive of obstructive sleep apnea.  As such, the evidence demonstrates that the Veteran likely suffered from obstructive sleep apnea during his time in service.  Shedden element (2) has been satisfied.  See Shedden, supra.

Furthermore, both of the Veteran's treating physicians, Dr. B. and Dr. H., have opined that the Veteran's obstructive sleep apnea began during his time in service.  

Additionally, Dr. B. has indicated that the Veteran's chronic rhinitis during service, for which the Veteran is currently service connected, can cause or contribute to obstructive sleep apnea.  Similarly, the January 2009 VA examiner opined that the Veteran's in-service disorders of rhinitis, nasal congestion, bronchitis, etc., could make an existing sleep apnea condition worse. 

The Board finds that the Veteran's obstructive sleep apnea at least as likely than not began during service.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra.  

The Board finds that there is competent and credible medical and lay evidence that demonstrates that the Veteran's obstructive sleep apnea manifested in service.  All the elements necessary for service connection have been met.  Accordingly, service connection for obstructive sleep apnea is warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea, to this extent, the appeal is granted.

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


